

115 S538 IS: Timber Innovation Act of 2017
U.S. Senate
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 538IN THE SENATE OF THE UNITED STATESMarch 7, 2017Ms. Stabenow (for herself, Mr. Crapo, Ms. Klobuchar, Mr. Risch, Mr. Wyden, Mr. Wicker, Ms. Cantwell, Ms. Collins, Mr. Merkley, Mr. Daines, Mr. King, Mr. Peters, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo clarify research and development for wood products, and for other purposes.
	
 1.Short titleThis Act may be cited as the Timber Innovation Act of 2017.
 2.DefinitionsIn this Act: (1)Innovative wood productThe term innovative wood product means a type of building component or system that uses large panelized wood construction, including mass timber.
 (2)Mass timberThe term mass timber includes— (A)cross-laminated timber;
 (B)nail laminated timber;
 (C)glue laminated timber; (D)laminated strand lumber; and
 (E)laminated veneer lumber.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Research and Development deputy area and the State and Private Forestry deputy area of the Forest Service.
 (4)Tall wood buildingThe term tall wood building means a building designed to be— (A)constructed with mass timber; and
 (B)more than 85 feet in height.
				3.Clarification of research and development program for wood building construction
 (a)In generalThe Secretary shall conduct performance-driven research and development, education, and technical assistance for the purpose of facilitating the use of innovative wood products in wood building construction in the United States.
 (b)ActivitiesIn carrying out subsection (a), the Secretary shall— (1)after receipt of input and guidance from, and collaboration with, the wood products industry, conservation organizations, and institutions of higher education, conduct research and development, education, and technical assistance at the Forest Products Laboratory or through the State and Private Forestry deputy area that meets measurable performance goals for the achievement of the priorities described in subsection (c); and
 (2)after coordination and collaboration with the wood products industry and conservation organizations, make competitive grants to institutions of higher education to conduct research and development, education, and technical assistance that meets measurable performance goals for the achievement of the priorities described in subsection (c).
 (c)PrioritiesThe research and development, education, and technical assistance conducted under subsection (a) shall give priority to—
 (1)ways to improve the commercialization of innovative wood products; (2)analyzing the safety of tall wood building materials;
 (3)calculations by the Forest Products Laboratory of the life cycle environmental footprint, from extraction of raw materials through the manufacturing process, of tall wood building construction;
 (4)analyzing methods to reduce the life cycle environmental footprint of tall wood building construction;
 (5)analyzing the potential implications of the use of innovative wood products in building construction on wildlife; and
 (6)one or more other research areas identified by the Secretary, in consultation with conservation organizations, institutions of higher education, and the wood products industry.
 (d)TimeframeTo the maximum extent practicable, the measurable performance goals for the research and development, education, and technical assistance conducted under subsection (a) shall be achievable within a 5-year timeframe.
 4.Tall wood building competitionSubject to availability of appropriations, not less frequently than once during each fiscal year for the period of fiscal years 2017 through 2021, the Secretary shall carry out a competition for a tall wood building design, or other innovative wood product demonstration, in accordance with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).
		5.Wood innovation grant program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)an individual; (B)a public or private entity (including a center of excellence that consists of one or more partnerships between forestry, engineering, architecture, or business schools at one or more institutions of higher education); or
 (C)a State, local, or tribal government. (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
 (b)Grants authorizedThe Secretary, in carrying out the wood innovation grant program of the Secretary described in the notice of the Secretary entitled Request for Proposals: 2016 Wood Innovations Funding Opportunity (80 Fed. Reg. 63498 (October 20, 2015)), may make a wood innovation grant to one or more eligible entities each year for the purpose of advancing the use of innovative wood products.
 (c)Incentivizing use of existing milling capacityIn selecting among proposals of eligible entities under subsection (b), the Secretary shall give priority to proposals that include the use or retrofitting (or both) of existing sawmill facilities located in counties in which the average annual unemployment rate exceeded the national average unemployment rate by more than 1 percent in the previous calendar year.
 (d)Matching requirementAs a condition of receiving a grant under subsection (b), an eligible entity shall provide funds equal to the amount the eligible entity receives under the grant, to be derived from non-Federal sources.